     Case 5:14-cv-00509-CJS-MWP Document 122 Filed 11/29/18 Page 1 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

Sheila K. Ben, Esq., as Court Appointed Guardian of the
Property of JANE DOE, (an infant proceeding under an
assumed name), an Infant under the Age of 14,
                                              Plaintiff,        CASE NO. 5:14-CV-0370 (CJS)
vs.                                                                Action No. 1

THE UNITED STATES OF AMERICA,
                                            Defendants.



                                                            ORDER
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SUSAN DOE, (a Guardian and Executrix proceeding
Under an assumed name) as Executrix of the Estate of
Lori A. Bresnahan, Decedent,
                                             Plaintiff,         CASE NO. 5:14-CV-509 (CJS)
vs.                                                                Action No. 2

THE UNITED STATES OF AMERICA,
                                           Defendants.



       The petitioners in the above-entitled consolidated matters, having duly come before this

Court seeking settlement of the above-entitled consolidated actions as against the Defendant, the

United States of America, and said petitions having duly come on to be heard before this Court,

       NOW, upon the Notice of Motion of Plaintiff Doe, Declaration of Michelle Rudderow,

Esq. with exhibits dated November 26, 2018 and Declaration of Plaintiff Susan Doe as the

Executrix of the Estate of Lori Bresnahan, decedent sworn to the 26th day of November, 2018;

along with the Declaration of John C. Cherundolo, Esq. dated November 19, 2018, with exhibits

and the Declaration of Sheila Ben, Esq. dated November 16, 2018, and upon all other actions and




                                                1
      Case 5:14-cv-00509-CJS-MWP Document 122 Filed 11/29/18 Page 2 of 4



proceedings heretofore herein had, and this Court having had due deliberations hereon, it is

hereby

         ORDERED that the above-entitled matter be, and the same hereby is, settled as against

the Defendant, the United States of America, upon the payment by said Defendant in the amount

of Five Million Dollars and No Cents ($5,000,000.00), which this Court finds to be fair and

reasonable under the circumstances, and in the best interest of the Estate and Infant Child herein;

and it is further

         ORDERED the attorneys for the plaintiffs in the above-named actions, shall be entitled

to recoup all of the costs and expenses that have been incurred to date with regard to the

prosecution of this matter, in the total amount of Seventeen Thousand, three hundred fifty-one

dollars and no cents ($17,351.00) which said amount is hereby deemed to be fair and reasonable

under the circumstances by this Court and necessarily paid for purposes of obtaining a

reasonable settlement in this matter; and that said attorneys and law firms shall be entitled to full

reimbursement of the aforesaid amounts as respectively paid by each law firm ($14,286.91 to

Williams & Rudderow, PLLC and $3,064.52 to the Cherundolo Law Firm); and it is further

         ORDERED that the plaintiffs’ request for legal fees to be paid to the law firms in this

matter in the total amount of One Million Two Hundred Forty-Five Thousand Six Hundred

Sixty-Two Dollars and Fourteen Cents ($1,245,662.14) be, and the same hereby is, in all

respects, approved and found to be fair and reasonable under the circumstances, and duly earned

by the aforesaid law firms in the prosecution of this case; and it is further

         ORDERED that from the aforesaid approved legal fees, that the law firm of Williams

and Rudderow, PLLC receive 50 percent of the aforesaid fees in the amount of Six Hundred

Twenty-Two Thousand Eight Hundred Thirty-One Dollars and Seven Cents ($622,831.07) and



                                                  2
      Case 5:14-cv-00509-CJS-MWP Document 122 Filed 11/29/18 Page 3 of 4



the Cherundolo Law Firm, PLLC receive 50 percent of the aforesaid fees in the amount of Six

Hundred Twenty-Two Thousand Eight Hundred Thirty-One Dollars and Seven Cents

($622,831.07), said amounts being deemed fair and reasonable by the Court; and it is hereby

further;

           ORDERED that from the amount to be expended or paid to the Cherundolo Law Firm

for legal fees, that 50 percent of that amount be paid to the law firm of Ben and Ben in the

amount of Three Hundred Eleven Thousand Four Hundred Fifteen Dollars and 53/54 cents

($311,415.53/54) pursuant to the retainer agreement of representation in this matter, said

amounts being deemed fair and reasonable under the circumstances; and it is further

           ORDERED that the Defendant United States be compelled to permit Plaintiff’s selected

structured settlement consultant to enter into any necessary fee agreements with Defendant’s

selected structured settlement consultant; and it is further

           ORDERED that in the alternative to the preceding paragraph, the remaining proceeds

payable from the gross settlement amount of Three Million Seven Hundred Thirty-Six Thousand

Nine Hundred Eighty-Six Dollars and Forty-Three Cents ($3,736,986.43) shall be paid into an

already existing and court approved Trust for the sole benefit of Jane Doe, and otherwise to be

used by the Trust for the benefit of the infant child, the beneficiary of the aforesaid trust,

pursuant to the terms and conditions of said trust; and it is further

           ORDERED that each, any, and all of the aforesaid law firms, parties hereto, including

Sheila Ben, as guardian of the property of Jane Doe and Susan Doe, as the Executrix of the

Estate and Guardian of Jane Doe, and the same hereby are, granted and charged with the right,

power, and authority to sign, execute, and deliver any such documents as may be necessary




                                                   3
      Case 5:14-cv-00509-CJS-MWP Document 122 Filed 11/29/18 Page 4 of 4



under the circumstances so as to provide full and final effectuation of this settlement; and it is

further

          ORDERED that upon the final payment of the funds as hereinabove set forth, the action

against the Defendants, United States of America, be dismissed, and that a stipulation of

discontinuance and general release, in forms to be agreed upon by counsel for the parties, be

provided to such defendants by Sheila Ben, Esq., Susan Doe, both on behalf of the infant child

and on behalf of the Estate of Lori Bresnahan; and it is further

          ORDERED that upon such payment of the aforesaid sums, the plaintiffs herein shall

release, and forever discharge and otherwise resolve all claims against the Defendant, United

States of America; and it is further

          ORDERED that upon receipt of the releases, agreements, stipulations of discontinuance,

and all other appropriate closing documents, the Defendant, United States of America, shall pay

the amount of Five Million Dollars and No Cents ($5,000,000.00) toward the settlement within

twenty-one (21) days of this Court Order; and it is further

          ORDERED that upon payment of the aforesaid sum, and upon the distribution of fees,

expenses, and net settlement proceeds herein, this matter shall be deemed to be settled and

resolved, and the action against the United States of America shall be dismissed in its entirety;

and it is further

          ORDERED that the plaintiffs are hereby granted authority to settle and resolve all

actions against the Defendant, United States of America.



DATED: _________, 2018                         _______________________________________
                                               Hon. Charles J. Siragusa




                                                  4
